Exhibit 10a
 
BRISTOL-MYERS SQUIBB COMPANY
1997 STOCK INCENTIVE PLAN
(as amended and restated as of July 16, 2002)
 
1.  Purpose:    The purpose of the 1997 Stock Incentive Plan is to secure for
the Company and its stockholders the benefits of the incentive inherent in
common stock ownership by the officers and key employees of the Company and its
Subsidiaries and Affiliates who will be largely responsible for the Company’s
future growth and continued financial success and by providing long-term
incentives in addition to current compensation to certain key executives of the
Company and its Subsidiaries and Affiliates who contribute significantly to the
long-term performance and growth of the Company and such Subsidiaries and
Affiliates. It is intended that the former purpose will be effected through the
granting of stock options, stock appreciation rights, dividend equivalents
and/or restricted stock under the Plan and that the latter purpose will be
effected through an award conditionally granting performance units or
performance shares under the Plan, either independently or in conjunction with
and related to a nonqualified stock option grant under the Plan.
 
 
2.  Definitions:    For purposes of this Plan:
 
(a)  “Affiliate” shall mean any entity in which the Company has an ownership
interest of at least 20%.
 
(b)  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(c)  “Common Stock” shall mean the Company’s common stock (par value $.10 per
share).
 
(d)  “Company” shall mean the Issuer (the Bristol-Myers Squibb Company), its
Subsidiaries and Affiliates.
 
(e)  “Disability” or “Disabled” shall mean qualifying for and receiving payments
under a disability pay plan of the Company or any Subsidiary or Affiliate.
 
(f)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(g)  “Fair Market Value” shall mean the average of the high and low sale prices
of a share of Common Stock on the New York Stock Exchange, Inc. composite tape
on the date of measurement or on any date as determined by the Committee and if
there were no trades on such date, on the day on which a trade occurred next
preceding such date.
 
(h)  “Issuer” shall mean the Bristol-Myers Squibb Company.
 
(i)  “Prior Plan” shall mean the Bristol-Myers Squibb Company 1983 Stock Option
Plan as amended and restated effective as of October 1, 2001.
 
(j)  “Retirement” shall mean termination of the employment of an employee with
the Company or a Subsidiary or Affiliate on or after (i) the employee’s 65th
birthday or (ii) the employee’s 55th birthday if the employee has completed 10
years of service with the Company, its Subsidiaries and/or its Affiliates. For
purposes of this Section



E-1-1



--------------------------------------------------------------------------------

2(j) and all other purposes of this Plan, Retirement shall also mean termination
of employment of an employee with the Company or a Subsidiary or Affiliate for
any reason (other than the employee’s death, disability, resignation, willful
misconduct or activity deemed detrimental to the interests of the Company)
where, on termination, (iii) the employee’s age plus years of service (rounded
up to the next higher whole number) equals at least 70 and the employee has
completed 10 years of service with the Company, its Subsidiaries and/or its
Affiliates provided the Optionee executes a general release agreement and, where
applicable, a non-solicitation and/or non-compete agreement with the Company or
(iv) the employee is at least 50 years of age and the employee has completed 10
years of service with the Company, its Subsidiaries and/or its Affiliates
provided the Optionee executes a general release agreement and, where
applicable, a non-solicitation and/or non-compete agreement with the Company.
This section 2(j)(iv) shall expire on January 31, 2003.
 
Furthermore, an employee who makes an election to retire under Article 19 of the
Bristol-Myers Squibb Company Retirement Income Plan (the “Retirement Income
Plan”) shall have any additional years of age and service which are credited
under Article 19 of the Retirement Income Plan taken into account when
determining such employee’s age and service under this Section 2(j). Such
election shall be deemed a Retirement for purposes of this Section 2(j) and all
other purposes of this Plan.
 
(k)  “Subsidiary” shall mean any corporation which at the time qualifies as a
subsidiary of the Company under the definition of “subsidiary corporation” in
Section 424 of the Code.
 
 
3.  Amount of Stock:    The amount of stock which may be made subject to grants
of options or awards of performance units under the Plan in calendar year 1997
shall not exceed an amount equal to the amount of shares available for, and not
made subject to, grants of options or awards under the Prior Plan as of February
28, 1997. With respect to each succeeding year, the amount of stock which may be
made subject to grants of options or awards of performance units under the Plan
shall not exceed an amount equal to (i) 0.9% of the outstanding shares of the
Company’s Common Stock on January 1 of such year plus, subject to this Section
3, (ii) in any year the number of shares equal to the amount of shares that were
available for grants and awards in the prior year but were not made subject to a
grant or award in such prior year and (iii) the number of shares that were
subject to options or awards granted hereunder or under the Prior Plan, which
options or awards terminated or expired in the prior year without being
exercised, or (iv) the number of shares participants tendered in the prior year
to pay the purchase price of options in accordance with Section 6(b)(5), and (v)
the number of shares the Company retained or caused participants to surrender in
the prior year to satisfy Withholding Tax requirements in accordance with
Section 11. No individual may be granted options or awards under Sections 6, 7
or 8 in the aggregate, in respect of more than 3,000,000 shares of the Company’s
Common Stock in a calendar year, as adjusted to reflect the February 5, 1999
two-for-one stock split; and subject to further adjustment in number and kind
pursuant to Section 10. Aggregate shares issued under performance share awards
made pursuant to Section 7 and restricted stock awards made pursuant to Section
8 may not exceed 20,000,000 shares over the life of the Plan, as adjusted to
reflect the February 5, 1999 two-for-one stock split; and subject to further
adjustment in number and kind pursuant to Section 10. Common Stock issued
hereunder may be authorized and reissued shares or issued shares acquired by the
Company or its Subsidiaries on the market or otherwise.
 
 
4.  Administration:    The Plan shall be administered under the supervision of
the Board of Directors of the Company which shall exercise its powers, to the
extent herein provided, through the agency of a Compensation and Management
Development Committee (the “Committee”) which shall be appointed by the Board of
Directors of the Company. The Committee shall consist of not less than three (3)
members of the Board who meet the definition of “outside director” under the
provisions of Section 162(m) of the Code and the definition of “non-employee
directors” under the provisions of the Exchange Act or rules or regulations
promulgated thereunder. No member of the Committee shall have been within one
year prior to appointment to, or while serving on, the Committee granted or
awarded equity securities of the Company pursuant to this or any other plan of
the Company except to the extent that participation in any such plan or receipt
of any such grant or award would not adversely affect the Committee member’s
status as a “nonemployee director” or as an “outside director”.
 
The Committee, from time to time, may adopt rules and regulations
(“Regulations”) for carrying out the provisions



E-1-2



--------------------------------------------------------------------------------

and purposes of the Plan and make such other determinations, not inconsistent
with the terms of the Plan, as the Committee shall deem appropriate. The
interpretation and construction of any provision of the Plan by the Committee
shall, unless otherwise determined by the Board of Directors, be final and
conclusive.
 
The Committee shall maintain a written record of its proceedings. A majority of
the Committee shall constitute a quorum, and the acts of a majority of the
members present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the acts of the Committee.
 
 
5.  Eligibility:    Options and awards may be granted only to present or future
officers and key employees of the Company and its Subsidiaries and Affiliates,
including Subsidiaries and Affiliates which become such after the adoption of
the Plan. Any officer or key employee of the Company or of any such Subsidiary
or Affiliate shall be eligible to receive one or more options or awards under
the Plan. Any director who is not an officer or employee of the Company or one
of its Subsidiaries or Affiliates and any member of the Committee, during the
time of the member’s service as such or thereafter, shall be ineligible to
receive an option or award under the Plan. The adoption of this Plan shall not
be deemed to give any officer or employee any right to an award or to be granted
an option to purchase Common Stock of the Company, except to the extent and upon
such terms and conditions as may be determined by the Committee.
 
 
6.  Stock Options:    Stock options under the Plan shall consist of incentive
stock options under Section 422 of the Code or nonqualified stock options
(options not intended to qualify as incentive stock options), as the Committee
shall determine. In addition, the Committee may grant stock appreciation rights
in conjunction with an option, as set forth in Section 6(b)(11), or may grant
awards in conjunction with an option, as set forth in Section 6(b)(10) (an
“Associated Option”).
 
Each option shall be subject to the following terms and conditions:
 
(a)  Grant of Options.    The Committee shall (1) select the officers and key
employees of the Company and its Subsidiaries and Affiliates to whom options may
from time to time be granted, (2) determine whether incentive stock options or
nonqualified stock options are to be granted, (3) determine the number of shares
to be covered by each option so granted, (4) determine the terms and conditions
(not inconsistent with the Plan) of any option granted hereunder (including but
not limited to restrictions upon the options, conditions of their exercise, or
on the shares of Common Stock issuable upon exercise thereof), (5) determine
whether nonqualified stock options or incentive stock options granted under the
Plan shall include stock appreciation rights and, if so, shall determine the
terms and conditions thereof in accordance with Section 6(b)(11) hereof, (6)
determine whether any nonqualified stock options granted under the Plan shall be
Associated Options, and (7) prescribe the form of the instruments necessary or
advisable in the administration of options.
 
(b)  Terms and Conditions of Option.    Any option granted under the Plan shall
be evidenced by a Stock Option Agreement entered into by the Company and the
optionee, in such form as the Committee shall approve, which agreement shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions not inconsistent with the Plan, and in the case of an
incentive stock option not inconsistent with the provisions of the Code
applicable to incentive stock options, as the Committee shall prescribe:
 
(1)  Number of Shares Subject to an Option.    The Stock Option Agreement shall
specify the number of shares of Common Stock subject to the Agreement. If the
option is an Associated Option, the number of shares of Common Stock subject to
such Associated Option shall initially be equal to the number of performance
units or performance shares subject to the award, but one share of Common Stock
shall be canceled for each performance unit or performance share paid out under
the award.
 
(2)  Option Price.    The purchase price per share of Common Stock purchasable
under an option will be determined by the Committee but will be not less than
the Fair Market Value of a share of Common Stock on the date of the grant of
such option.



E-1-3



--------------------------------------------------------------------------------

 
(3)  Option Period.    The period of each option shall be fixed by the
Committee, but no option shall be exercisable after the expiration of ten years
from the date the option is granted.
 
(4)  Consideration.    Each optionee, as consideration for the grant of an
option, shall remain in the continuous employ of the Company or of one of its
Subsidiaries or Affiliates for at least one year or such lesser period as the
Committee shall so determine in its sole discretion from the date of the
granting of such option, and no option shall be exercisable until after the
completion of such one year or lesser period of employment by the optionee.
 
(5)  Exercise of Option.    An option may be exercised in whole or in part from
time to time during the option period (or, if determined by the Committee, in
specified installments during the option period) by giving written notice of
exercise to the Company specifying the number of shares to be purchased, such
notice to be accompanied by payment in full of the purchase price and
Withholding Taxes (as defined in Section 11 hereof), unless an election to defer
receipt of shares is made under Section 12, due either by (i) certified or bank
check (2) in shares of Common Stock of the Company owned by the optionee having
a Fair Market Value at the date of exercise equal to such purchase price, or in
a combination of the foregoing; provided, however, that payment in shares of
Common Stock of the Company will not be permitted unless at least 100 shares of
Common Stock are required and delivered for such purpose, (iii) in any
combination of the foregoing, or (iv) by any other method authorized by the
Committee. At its discretion, the Committee may modify or suspend any method for
the exercise of stock options, including any of the methods specified in the
previous sentence. Delivery of shares for exercising an option shall be made
either through the physical delivery of shares or through an appropriate
certification or attestation of valid ownership. No shares shall be issued until
full payment therefor has been made. An optionee shall have the rights of a
stockholder only with respect to shares of stock for which certificates have
been issued to the optionee.
 
Notwithstanding anything in the Plan to the contrary, the Company may, in its
sole discretion, allow the exercise of a lapsed grant if the Company determines
that: (i) the lapse was solely the result of the Company’s inability to execute
the exercise of an option award due to conditions beyond the Company’s control
and (ii) the optionee made valid and reasonable efforts to exercise the award.
In the event the Company makes such a determination, the Company shall allow the
exercise to occur as promptly as possible following its receipt of exercise
instructions subsequent to such determination.
 
(6)  Nontransferability of Options.    No option or stock appreciation right
granted under the Plan shall be transferable by the optionee otherwise than by
will or by the laws of descent and distribution, and such option or stock
appreciation right shall be exercisable, during the optionee’s lifetime, only by
the optionee. Notwithstanding the foregoing, the Committee may set forth in a
Stock Option Agreement at the time of grant or thereafter, that the options
(other than Incentive Stock Options) may be transferred to members of the
optionee’s immediate family, to trusts solely for the benefit of such immediate
family members and to partnerships in which such family members and/or trusts
are the only partners. For this purpose, immediate family means the optionee’s
spouse, parents, children, stepchildren, grandchildren and legal dependants. Any
transfer of options made under this provision will not be effective until notice
of such transfer is delivered to the Company.
 
(7)  Retirement and Termination of Employment Other than by Death or
Disability.    If an optionee shall cease to be employed by the Company or any
of its Subsidiaries or Affiliates for any reason (other than termination of
employment by reason of death or Disability) after the optionee shall have been
continuously so employed for one year after the granting of the option, the
option shall be exercisable only to the extent that the optionee was otherwise
entitled to exercise it at the time of such cessation of employment with the
Company, Subsidiary or Affiliate, but in no event after the expiration of the
option period set forth therein except that in the case of cessation of
employment other than by reason of Retirement or death, the option shall in no
event be exercisable after the date three months next succeeding such cessation
of employment.



E-1-4



--------------------------------------------------------------------------------

 
The Plan does not confer upon any optionee any right with respect to
continuation of employment by the Company or any of its Subsidiaries or
Affiliates.
 
(8)  Disability of Optionee.    An optionee who ceases to be employed by reason
of Disability shall be treated as though the optionee remained in the employ of
the Company or a Subsidiary or Affiliate until the earlier of (i) cessation of
payments under a disability pay plan of the Company, Subsidiary or Affiliate,
(ii) the optionee’s death, or (iii) the optionee’s 65th birthday.
 
(9)  Death of Optionee.    Except as otherwise provided in subsection (13), in
the event of the optionee’s death (i) while in the employ of the Company or any
of its Subsidiaries or Affiliates, (ii) while Disabled as described in
subsection (8) or (iii) after cessation of employment due to Retirement, the
option shall be fully exercisable by the executors, administrators, legatees or
distributees of the optionee’s estate, as the case may be, at any time following
such death. In the event of the optionee’s death after cessation of employment
for any reason other than Disability or Retirement, the option shall be
exercisable by the executors, administrators, legatees or distributees of the
optionee’s estate, as the case may be, at any time during the twelve month
period following such death. Notwithstanding the foregoing, in no event shall an
option be exercisable unless the optionee shall have been continuously employed
by the Company or any of its Subsidiaries or Affiliates for a period of at least
one year after the option grant, and no option shall be exercisable after the
expiration of the option period set forth in the Stock Option Agreement. In the
event any option is exercised by the executors, administrators, legatees or
distributees of the estate of a deceased optionee, the Company shall be under no
obligation to issue stock thereunder unless and until the Company is satisfied
that the person or persons exercising the option are the duly appointed legal
representatives of the deceased optionee’s estate or the proper legatees or
distributees thereof.
 
(10)  Long-Term Performance Awards.    The Committee may from time to time grant
nonqualified stock options under the Plan in conjunction with and related to an
award of performance units or performance shares made under a Long-Term
Performance Award as set forth in Section 7(b)(11). In such event,
notwithstanding any other provision hereof, (i) the number of shares to which
the Associated Option applies shall initially be equal to the number of
performance units or performance shares granted by the award, but such number of
shares shall be reduced on a one-share-for-one unit or share basis to the extent
that the Committee determines pursuant to the terms of the award, to pay to the
optionee or the optionee’s beneficiary the performance units or performance
shares granted pursuant to such award; and (ii) such Associated Option shall be
cancelable in the discretion of the Committee, without the consent of the
optionee, under the conditions and to the extent specified in the award.
 
(11)  Stock Appreciation Rights.    In the case of any option granted under the
Plan, either at the time of grant or by amendment of such option at any time
after such grant there may be included a stock appreciation right which shall be
subject to such terms and conditions, not inconsistent with the Plan, as the
Committee shall impose, including the following:
 
(A)  A stock appreciation right shall be exercisable to the extent, and only to
the extent, that the option in which it is included is at the time exercisable,
and may be exercised within such period only at such time or times as may be
determined by the Committee;
 
(B)  A stock appreciation right shall entitle the optionee (or any person
entitled to act under the provisions of subsection (9) hereof) to surrender
unexercised the option in which the stock appreciation right is included (or any
portion of such option) to the Company and to receive from the Company in
exchange therefor that number of shares having an aggregate value equal to (or,
in the discretion of the Committee, less than) the excess of the value of one
share (provided such value does not exceed such multiple of the option price per
share as may be specified by the Committee) over the option price per share
specified in such option times the number of shares called for by the option, or



E-1-5



--------------------------------------------------------------------------------

portion thereof, which is so surrendered. The Committee shall be entitled to
cause the Company to settle its obligation, arising out of the exercise of a
stock appreciation right, by the payment of cash equal to the aggregate value of
the shares the Company would otherwise be obligated to deliver or partly by the
payment of cash and partly by the delivery of shares. Any such election shall be
made within 30 business days after the receipt by the Committee of written
notice of the exercise of the stock appreciation right. The value of a share for
this purpose shall be the Fair Market Value thereof on the last business day
preceding the date of the election to exercise the stock appreciation right;
 
(C)  No fractional shares shall be delivered under this subsection (11) but in
lieu thereof a cash adjustment shall be made;
 
(D)  If a stock appreciation right included in an option is exercised, such
option shall be deemed to have been exercised to the extent of the number of
shares called for by the option or portion thereof which is surrendered on
exercise of the stock appreciation right and no new option may be granted
covering such shares under this Plan; and
 
(E)  If an option which includes a stock appreciation right is exercised, such
stock appreciation right shall be deemed to have been canceled to the extent of
the number of shares called for by the option or portion thereof is exercised
and no new stock appreciation rights may be granted covering such shares under
this Plan.
 
(12)  Incentive Stock Options.    In the case of any incentive stock option
granted under the Plan, the aggregate Fair Market Value of the shares of Common
Stock of the Company (determined at the time of grant of each option) with
respect to which incentive stock options granted under the Plan and any other
plan of the Company or its parent or a Subsidiary which are exercisable for the
first time by an employee during any calendar year shall not exceed $100,000 or
such other amount as may be required by the Code. In any year, the maximum
number of shares with respect to which incentive stock options may be granted
shall not exceed 8,000,000 shares, as adjusted to reflect the February 5, 1999
two-for-one stock split and subject to further adjustment pursuant to Section
10.
 
(13)  Rights of Transferee.    Notwithstanding anything to the contrary herein,
if an option has been transferred in accordance with Section 6(b)(6), the option
shall be exercisable solely by the transferee. The option shall remain subject
to the provisions of the Plan, including that it will be exercisable only to the
extent that the optionee or optionee’s estate would have been entitled to
exercise it if the optionee had not transferred the option. In the event of the
death of the optionee prior to the expiration of the right to exercise the
transferred option, the period during which the option shall be exercisable will
terminate on the date one year following the date of the optionee’s death. In
the event of the death of the transferee prior to the expiration of the right to
exercise the option, the period during which the option shall be exercisable by
the executors, administrators, legatees and distributees of the transferee’s
estate, as the case may be, will terminate on the date one year following the
date of the transferee’s death. In no event will be the option be exercisable
after the expiration of the option period set forth in the Stock Option
Agreement. The option shall be subject to such other rules as the Committee
shall determine.
 
(14)  Change in Control.    In the event an optionee’s employment with the
Company terminates for a qualifying reason during the three (3) year period
following a change in control of the Company and prior to the exercise of
options granted under this Plan, all outstanding options shall become
immediately fully vested and exercisable notwithstanding any provisions of the
Plan or of the applicable stock option agreement to the contrary.
 
(A)  For the purpose of this Plan a change in control shall be deemed to have
occurred on the earlier of the following dates:



E-1-6



--------------------------------------------------------------------------------

 
(1)  The date any Person (as defined in Section 13(d)(3) of the Securities and
Exchange Act) shall have become the direct or indirect beneficial owner of
twenty percent (20%) or more of the then outstanding common shares of the
Company;
 
(2)  The date the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation other than (i) a merger or
consolidation which would result in the voting securities of the company
outstanding immediately prior thereto continuing to represent at least 75% of
the combined voting power of the voting securities of the Company or the
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company in which no Person acquires more than 50% of the combined voting power
of the Company’s then outstanding securities;
 
(3)  The date the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets;
 
(4)  The date there shall have been a change in a majority of the Board of
Directors of the Company within a two (2) year period unless the nomination for
election by the Company’s shareholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the two (2) year period.
 
(B)  For purposes of this Plan provision, a qualifying termination shall be
deemed to have occurred under the following circumstances:
 
(1)  A Company initiated termination for reason other than the employee’s death,
disability, resignation without good cause, willful misconduct or activity
deemed detrimental to the interests of the Company provided the optionee
executes a general release and, where applicable, a non-solicitation and/or
non-compete agreement with the Company;
 
(2)  The optionee resigns with good cause, which includes (i) a substantial
adverse alternation in the nature or status of the optionee’s responsibilities,
(ii) a reduction in the optionee’s base salary and/or levels of entitlement or
participation under any incentive plan, award program or employee benefit
program without the substitution or implementation of an alternative arrangement
of substantially equal value, or, (iii) the Company requiring the optionee to
relocate to a work location more than fifty (50) miles from his/her work
location prior to the change in control.
 
 
7.  Long-term Performance Awards:    Awards under the Plan shall consist of the
conditional grant to the participants of a specified number of performance units
or performance shares. The conditional grant of a performance unit to a
participant will entitle the participant to receive a specified dollar value,
variable under conditions specified in the award, if the performance objectives
specified in the award are achieved and the other terms and conditions thereof
are satisfied. The conditional grant of a performance share to a participant
will entitle the participant to receive a specified number of shares of Common
Stock of the Company, or the equivalent cash value, if the objective(s)
specified in the award are achieved and the other terms and conditions thereof
are satisfied.
 
Each award will be subject to the following terms and conditions:
 
(a)  Grant of Awards.    The Committee shall (1) select the officers and key
executives of the Company and its



E-1-7



--------------------------------------------------------------------------------

Subsidiaries and Affiliates to whom awards may from time to time be granted, (2)
determine the number of performance units or performance shares covered by each
award, (3) determine the terms and conditions of each performance unit or
performance share awarded and the award period and performance objectives with
respect to each award, (4) determine the periods during which a participant may
request the Committee to approve deferred payment of a percentage (not less than
25%) of an award (the “Deferred Portion”) and the interest or rate of return
thereon or the basis on which such interest or rate of return thereon is to be
determined, (5) determine whether payment with respect to the portion of an
award which has not been deferred (the “Current Portion”) and the payment with
respect to the Deferred Portion of an award shall be made entirely in cash,
entirely in Common Stock or partially in cash and partially in Common Stock, (6)
determine whether the award is to be made independently of or in conjunction
with a nonqualified stock option granted under the Plan, and (7) prescribe the
form of the instruments necessary or advisable in the administration of the
awards.
 
(b)  Terms and Conditions of Award.    Any award conditionally granting
performance units or performance shares to a participant shall be evidenced by a
Performance Unit Agreement or Performance Share Agreement, as applicable,
executed by the Company and the participant, in such form as the Committee shall
approve, which Agreement shall contain in substance the following terms and
conditions applicable to the award and such additional terms and conditions as
the Committee shall prescribe:
 
(1)  Number and Value of Performance Units.    The Performance Unit Agreement
shall specify the number of performance units conditionally granted to the
participant. If the award has been made in conjunction with the grant of an
Associated Option, the number of performance units granted shall initially be
equal to the number of shares which the participant is granted the right to
purchase pursuant to the Associated Option, but one performance unit shall be
canceled for each share of the Company’s Common Stock purchased upon exercise of
the Associated Option or for each stock appreciation right included in such
option that has been exercised. The Performance Unit Agreement shall specify the
threshold, target and maximum dollar values of each performance unit and
corresponding performance objectives as provided under Section 6(b)(5). No
payout under a performance unit award to an individual Participant may exceed
0.15% of the pre-tax earnings of the Company for the fiscal year which coincides
with the final year of the performance unit period.
 
(2)  Number and Value of Performance Shares.    The Performance Share Agreement
shall specify the number of performance shares conditionally granted to the
participant. If the award has been made in conjunction with the grant of an
Associated Option, the number of performance shares granted shall initially be
equal to the number of shares which the participant is granted the right to
purchase pursuant to the Associated Option, but one performance share shall be
canceled for each share of the Company’s Common Stock purchased upon exercise of
the Associated Option or for each stock appreciation right included in such
option that has been exercised. The Performance Share Agreement shall specify
that each Performance Share will have a value equal to one (1) share of Common
Stock of the Company.
 
(3)  Award Periods.    For each award, the Committee shall designate an award
period with a duration to be determined by the Committee in its discretion but
in no event less than three calendar years within which specified performance
objectives are to be attained. There may be several award periods in existence
at any one time and the duration of performance objectives may differ from each
other.
 
(4)  Consideration.    Each participant, as consideration for the award of
performance units or performance shares, shall remain in the continuous employ
of the Company or of one of its Subsidiaries or Affiliates for at least one year
or such lesser period as the Committee shall so determine in its sole discretion
after the date of the making of such award, and no award shall be payable until
after the completion of such one year or lesser period of employment by the
participant.
 
(5)  Performance Objectives.    The Committee shall establish performance
objectives with respect to the



E-1-8



--------------------------------------------------------------------------------

Company for each award period on the basis of such criteria and to accomplish
such objectives as the Committee may from time to time determine. Performance
criteria for awards under the Plan may include one or more of the following
measures of the operating performance:
 
a.  Earnings
 
d.  Financial return ratios
b.  Revenue
 
e.  Total Shareholder Return
c.  Operating or net cash flows
 
f.  Market share

 
The Committee shall establish the specific targets for the selected criteria.
These targets may be set at a specific level or may be expressed as relative to
the comparable measure at comparison companies or a defined index. These targets
may be based upon the total Company or upon a defined business unit which the
executive has responsibility for or influence over.
 
(6)  Determination and Payment of Performance Units or Performance Shares
Earned.    As soon as practicable after the end of an award period, the
Committee shall determine the extent to which awards have been earned on the
basis of the Company’s actual performance in relation to the established
performance objectives as set forth in the Performance Unit Agreement or
Performance Share Agreement and certify these results in writing. The
Performance Unit Agreement or Performance Share Agreement shall specify that as
soon as practicable after the end of each award period, the Committee shall
determine whether the conditions of Sections 7(b)(4) and 7(b)(5) hereof have
been met and, if so, shall ascertain the amount payable or shares which should
be distributed to the participant in respect of the performance units or
performance shares. As promptly as practicable after it has determined that an
amount is payable or should be distributed in respect of an award, the Committee
shall cause the Current Portion of such award to be paid or distributed to the
participant or the participant’s beneficiaries, as the case may be, in the
Committee’s discretion, either entirely in cash, entirely in Common Stock or
partially in cash and partially in Common Stock. The Deferred Portion of an
award shall be contingently credited and payable to the participant over a
deferred period and shall be credited with interest, rate of return, or other
valuation as determined by the Committee. The Committee, in its discretion,
shall determine the conditions upon, and method of, payment of such Deferred
Portions and whether such payment will be made entirely in cash, entirely in
Common Stock or partially in cash and partially in Common Stock.
 
In making the payment of an award in Common Stock hereunder, the cash equivalent
of such Common Stock shall be determined by the Fair Market Value of the Common
Stock on the day the Committee designates the performance units shall be
payable.
 
(7)  Nontransferability of Awards and Designation of Beneficiaries.    No award
under this Section of the Plan shall be transferable by the participant other
than by will or by the laws of descent and distribution, except that a
participant may designate a beneficiary pursuant to the provisions hereof.
 
If any participant or the participant’s beneficiary shall attempt to assign the
participant’s rights under the Plan in violation of the provisions thereof, the
Company’s obligation to make any further payments to such participant or the
participant’s beneficiaries shall forthwith terminate.
 
A participant may name one or more beneficiaries to receive any payment of an
award to which the participant may be entitled under the Plan in the event of
the participant’s death, on a form to be provided by the Committee. A
participant may change the participant’s beneficiary designation from time to
time in the same manner.
 
If no designated beneficiary is living on the date on which any payment becomes
payable to a participant’s beneficiary, or if no beneficiary has been specified
by the participant, such payment will be payable to the person or persons in the
first of the following classes of successive preference:
 
(i)  Widow or widower, if then living,



E-1-9



--------------------------------------------------------------------------------

(ii)  Surviving children, equally,
 
(iii)  Surviving parents, equally,
 
(iv)  Surviving brothers and sisters, equally,
 
(v)  Executors or administrators
 
and the term “beneficiary” as used in the Plan shall include such person or
persons.
 
(8)  Retirement and Termination of Employment Other Than by Death or
Disability.    In the event of the Retirement prior to the end of an award
period of a participant who has satisfied the one year employment requirement of
Section 7(b)(4) with respect to an award prior to Retirement, the participant,
or his estate, shall be entitled to a payment of such award at the end of the
award period, pursuant to the terms of the Plan and the participant’s
Performance Unit Agreement or Performance Share Agreement, provided, however,
that the participant shall be deemed to have earned that proportion (to the
nearest whole unit or share) of the value of the performance units or
performance shares granted to the participant under such award as the number of
months of the award period which have elapsed since the first day of the
calendar year in which the award was made to the end of the month in which the
participant’s Retirement occurs, bears to the total number of months in the
award period, subject to the attainment of performance objectives associated
with the award as certified by the Committee. The participant’s right to receive
any remaining performance units or performance shares shall be canceled and
forfeited. The Committee may, in its discretion, waive, in whole or in part,
such cancellation and forfeiture of any performance units or performance shares
provided that any such action does not affect the award of any person covered by
Section 162(m) of the Code.
 
Subject to Section 7(b)(6) hereof, the Performance Unit Agreement or Performance
Share Agreement shall specify that the right to receive the performance units or
performance shares granted to such participant shall be conditional and shall be
canceled, forfeited and surrendered if the participant’s continuous employment
with the Company and its Subsidiaries and Affiliates shall terminate for any
reason, other than the participant’s death, Disability or Retirement prior to
the end of the award period.
 
(9)  Disability of Participant.    For the purposes of any award a participant
who becomes Disabled shall be deemed to have suspended active employment by
reason of Disability commencing on the date the participant becomes entitled to
receive payments under a disability pay plan of the Company or any Subsidiary or
Affiliate and continuing until the date the participant is no longer entitled to
receive such payments. In the event a participant becomes Disabled during an
award period but only if the participant has satisfied the one year employment
requirement of Section 7(b)(4) with respect to an award prior to becoming
Disabled, upon the determination by the Committee of the extent to which an
award has been earned pursuant to Section 7(b)(6) the participant shall be
deemed to have earned that proportion (to the nearest whole unit) of the value
of the performance units granted to the participants under such award as the
number of months of the award period in which the participant was not Disabled
bears to the total number of months in the award period subject to the
attainment of the performance objectives associated with the award as certified
by the Committee. The participant’s right to receive any remaining performance
units shall be canceled and forfeited. The Committee may, in its discretion,
waive, in whole or in part, such cancellation and forfeiture of any performance
units or performance shares provided that any such action does not affect the
award of any person covered by Section 162(m) of the Code.
 
(10)  Death of Participant.    In the event of the death prior to the end of an
award period of a participant who has satisfied the one year employment
requirement with respect to an award prior to the date of death, the
participant’s beneficiaries or estate, as the case may be, shall be entitled to
a payment of such award upon the end of the award period, pursuant to the terms
of the Plan and the participant’s Performance Unit Agreement or Performance
Share Agreement, provided, however, that the participant shall be deemed to have
earned that proportion (to the nearest whole unit or share) of the value of the
performance units or performance shares granted to the participant under such
award as the number of months of the award period



E-1-10



--------------------------------------------------------------------------------

which have elapsed since the first day of the calendar year in which the award
was made to the end of the month in which the participant’s death occurs, bears
to the total number of months in the award period. The participant’s right to
receive any remaining performance units or performance shares shall be canceled
and forfeited.
 
The Committee may, in its discretion, waive, in whole or in part, such
cancellation and forfeiture of any performance units or performance shares.
 
(11)  Grant of Associated Option.    If the Committee determines that the
conditional grant of performance units or performance shares under the Plan is
to be made to a participant in conjunction with the grant of a nonqualified
stock option under the Plan, the Committee shall grant the participant an
Associated Option under the Plan subject to the terms and conditions of this
subsection (11). In such event, such award under the Plan shall be contingent
upon the participant’s being granted such an Associated Option pursuant to
which: (i) the number of shares the optionee may purchase shall initially be
equal to the number of performance units or performance shares conditionally
granted by the award, (ii) such number of shares shall be reduced on a
one-share-for-one-unit or share basis to the extent that the Committee
determines, pursuant to Section 7(b)(6) hereof, to pay to the participant or the
participant’s beneficiaries the performance units or performance shares
conditionally granted pursuant to the award, and (iii) the Associated Option
shall be cancelable in the discretion of the Committee, without the consent of
the participant, under the conditions and to the extent specified herein and in
Section 7(b)(6) hereof.
 
If no amount is payable in respect of the conditionally granted performance
units or performance shares, the award and such performance units or performance
shares shall be deemed to have been canceled, forfeited and surrendered, and the
Associated Option, if any, shall continue in effect in accordance with its
terms. If any amount is payable in respect of the performance units or
performance shares and such units or shares were granted in conjunction with an
Associated Option, the Committee shall, within 30 days after the determination
of the Committee referred to in the first sentence of Section 7(b)(6),
determine, in its sole discretion, either:
 
(A)  to cancel in full the Associated Option, in which event the value of the
performance units or performance shares payable pursuant to Sections 7(b)(5) and
(6) shall be paid or the performance shares shall be distributed;
 
(B)  to cancel in full the performance units or performance shares, in which
event no amount shall be paid to the participant in respect thereof and no
shares shall be distributed but the Associated Option shall continue in effect
in accordance with its terms; or
 
(C)  to cancel some, but not all, of the performance units or performance
shares, in which event the value of the performance units payable pursuant to
Sections 7(b)(5) and (6) which have not been canceled shall be paid and/or the
performance shares shall be distributed and the Associated Option shall be
canceled with respect to that number of shares equal to the number of
conditionally granted performance units or performance shares that remain
payable.
 
Any action taken by the Committee pursuant to the preceding sentence shall be
uniform with respect to all awards having the same award period. If the
Committee takes no such action, it shall be deemed to have determined to cancel
in full the award in accordance with clause (b) above.
 
 
8.  Restricted Stock:    Restricted stock awards under the Plan shall consist of
grants of shares of Common Stock of the Issuer subject to the terms and
conditions hereinafter provided.
 
(a)  Grant of Awards:    The Committee shall (i) select the officers and key
employees to whom Restricted Stock



E-1-11



--------------------------------------------------------------------------------

may from time to time be granted, (ii) determine the number of shares to be
covered by each award granted, (iii) determine the terms and conditions (not
inconsistent with the Plan) of any award granted hereunder, and (iv) prescribe
the form of the agreement, legend or other instrument necessary or advisable in
the administration of awards under the Plan.
 
(b)  Terms and Conditions of Awards:    Any restricted stock award granted under
the Plan shall be evidenced by a Restricted Stock Agreement executed by the
Issuer and the recipient, in such form as the Committee shall approve, which
agreement shall be subject to the following terms and conditions and shall
contain such additional terms and conditions not inconsistent with the Plan as
the Committee shall prescribe:
 
(1)  Number of Shares Subject to an Award:    The Restricted Stock Agreement
shall specify the number of shares of Common Stock subject to the Award.
 
(2)  Restriction Period:    The period of restriction applicable to each Award
shall be established by the Committee but may not be less than one year. The
Restriction Period applicable to each Award shall commence on the Award Date.
 
(3)  Consideration:    Each recipient, as consideration for the grant of an
award, shall remain in the continuous employ of the Company for at least one
year or such lesser period as the Committee shall so determine in its sole
discretion from the date of the granting of such award, and any shares covered
by such an award shall lapse if the recipient does not remain in the continuous
employ of the Company for at least one year or lesser period from the date of
the granting of the award.
 
(4)  Restriction Criteria:    The Committee shall establish the criteria upon
which the restriction period shall be based. Restrictions may be based upon
either the continued employment of the recipient or upon the attainment by the
Company of one or more of the following measures of the operating performance:
 
a.  Earnings
  
d.  Financial return ratios
b.  Revenue
  
e.  Total Shareholder Return
c.  Operating or net cash flows
  
f.  Market share

 
The Committee shall establish the specific targets for the selected criteria.
These targets may be set at a specific level or may be expressed as relative to
the comparable measure at comparison companies or a defined index. Performance
objectives may be established in combination with restrictions based upon the
continued employment of the recipient. These targets may be based upon the total
Company or upon a defined business unit which the executive has responsibility
for or influence over.
 
In cases where objective performance criteria are established, the Committee
shall determine the extent to which the criteria have been achieved and the
corresponding level to which restrictions will be removed from the Award or the
extent to which a participant’s right to receive an Award should be lapsed in
cases where the performance criteria have not been met and shall certify these
determinations in writing. The Committee may provide for the determination of
the attainment of such restrictions in installments where deemed appropriate.
 
(c)  Terms and Conditions of Restrictions and Forfeitures:    The shares of
Common Stock awarded pursuant to the Plan shall be subject to the following
restrictions and conditions:
 
(1)  During the Restriction Period, the participant will not be permitted to
sell, transfer, pledge or assign Restricted Stock awarded under this Plan.
 
(2)  Except as provided in Section 8(c)(i), or as the Committee may otherwise
determine, the participant shall have all of the rights of a stockholder of the
Issuer, including the right to vote the shares and receive



E-1-12



--------------------------------------------------------------------------------

dividends and other distributions provided that distributions in the form of
stock shall be subject to the same restrictions as the underlying Restricted
Stock.
 
(3)  In the event of a participant’s retirement, death or disability prior to
the end of the Restriction Period for a participant who has satisfied the one
year employment requirement of Section 7(c)(iii) with respect to an award prior
to Retirement, death or Disability, the participant, or his/her estate, shall be
entitled to receive that proportion (to the nearest whole share) of the number
of shares subject to the Award granted as the number of months of the
Restriction Period which have elapsed since the Award date to the date at which
the participant’s retirement, death or disability occurs, bears to the total
number of months in the Restriction Period. The participant’s right to receive
any remaining shares shall be canceled and forfeited and the shares will be
deemed to be reacquired by the Issuer.
 
(4)  In the event of a participant’s retirement, death, disability or in cases
of special circumstances as determined by the Committee, the Committee may, in
its sole discretion when it finds that such an action would be in the best
interests of the Company, accelerate or waive in whole or in part any or all
remaining time based restrictions with respect to all or part of such
participant’s Restricted Stock.
 
(5)  Upon termination of employment for any reason during the restriction
period, subject to the provisions of paragraph (iii) above or in the event that
the participant fails promptly to pay or make satisfactory arrangements as to
the withholding taxes as provided in the following paragraph, all shares still
subject to restriction shall be forfeited by the participant and will be deemed
to be reacquired by the Company.
 
(6)  A participant may, at any time prior to the expiration of the Restriction
Period, waive all right to receive all or some of the shares of a Restricted
Stock Award by delivering to the Company a written notice of such waiver.
 
(7)  Notwithstanding the other provisions of this Section 7, the Committee may
adopt rules which would permit a gift by a participant of restricted shares to
members of his/her immediate family (spouse, parents, children, stepchildren,
grandchildren or legal dependants) or to a Trust whose beneficiary or
beneficiaries shall be either such a person or persons or the participant.
 
(8)  Any attempt to dispose of Restricted Stock in a manner contrary to the
restrictions shall be ineffective.
 
(9)  Notwithstanding any provisions of this Plan or of the applicable Restricted
Stock Agreement to the contrary, in the event a participant’s employment with
the company terminates for a qualifying reason (as defined in Section 6(14)(B)
of this Plan) during the three (3) year period following a change in control of
the Company (as defined in Section 6(14)(A) of this Plan), all restrictions
shall immediately lapse and the Restricted Stock shall become fully vested,
including restricted stock hold less than one year.
 
 
9.  Determination of Breach of Conditions:    The determination of the Committee
as to whether an event has occurred resulting in a forfeiture or a termination
or reduction of the Company’s obligations in accordance with the provisions of
the Plan shall be conclusive.
 
 
10.  Adjustment in the Event of Change in Stock:    In the event of changes in
the outstanding Common Shares of the Company (including but not limited to
changes in either the number of shares or the value of shares) by reason of any
stock split, reverse stock split, dividend or other distribution (whether in the
form of cash, shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of shares or other
securities, the issuance of warrants or other rights to purchase shares or other
securities, or other similar corporate transaction or event, if the Committee
shall determine, in its sole discretion, that, in order to prevent dilution or
enlargement of benefits or potential benefits intended to be made available



E-1-13



--------------------------------------------------------------------------------

under the Plan, such transaction or event equitably requires an adjustment in
the aggregate number and/or class of shares available under the Plan, in the
number, class and/or price of shares subject to outstanding options and/or
awards, or in the number of performance units and/or dollar value of each such
unit, such adjustment shall be made by the Committee and shall be conclusive and
binding for all purposes under the Plan. Notwithstanding the foregoing, no
adjustments shall be made with respect to an award granted to an employee
covered under Section 162(M) of the Code to the extent such adjustment would
cause the award to fail to qualify as performance-based compensation under that
Section.
 
 
11.  Taxes:    Each participant shall, no later than the Tax Date (as defined
below), pay to the Company, or make arrangements satisfactory to the Committee
regarding payment of, any Withholding Tax (as defined below) with respect to an
Option or Award, and the Company shall, to the extent permitted by law, have the
right to deduct such amount from any payment of any kind otherwise due to the
participant. The Company shall also have the right to retain or sell without
notice, or to demand surrender of, shares of Common Stock in value sufficient to
cover the amount of any Withholding Tax (that is that portion of any Applicable
Tax, as defined below, required by any governmental entity to be withheld or
otherwise deducted and paid with respect to such Award), and to make payment (or
to reimburse itself for payment made) to the appropriate taxing authority of an
amount in cash equal to the amount of such Withholding Tax, remitting any
balance to the participant. For purposes of the paragraph, the value of shares
of Common Stock so retained or surrendered shall be the average of the high and
low sales prices per share on the New York Stock Exchange composite tape on the
date that the amount of the Withholding Tax is to be determined (the “Tax Date”)
and the value of shares of Common Stock so sold shall be the actual net sale
price per share (after deduction of commissions) received by the Company.
Notwithstanding the foregoing, if the stock options have been transferred, the
optionee shall provide the Company with funds sufficient to pay such Withholding
Tax or Applicable Tax. Furthermore, if such optionee does not satisfy his tax
payment obligation and the stock options have been transferred, the transferee
may provide the funds sufficient to enable the Company to pay such taxes.
However, if the stock options have been transferred, the Company shall have no
right to retain or sell without notice, or to demand surrender from the
transferee of, shares of Common Stock in order to pay such Withholding Tax or
Applicable Tax.
 
Notwithstanding the foregoing, the participant shall be entitled to satisfy the
obligation to pay any Withholding Tax or to satisfy the obligation to pay any
tax to any governmental entity in respect of such Award, including any Federal,
state or local income tax up to an amount determined on the basis of the highest
marginal tax rate applicable to such participant, Federal Insurance Contribution
Act taxes or other governmental impost or levy (an “Applicable Tax”), in whole
or in part, by providing the Company with funds sufficient to enable the Company
to pay such Withholding Tax or Applicable Tax or by requiring the Company to
retain or to accept upon delivery thereof by the participant shares of Common
Stock having a Fair Market Value sufficient to cover the amount of such
Withholding Tax or Applicable Tax or in a greater amount as deemed appropriate
by the Company. Each election by a participant to have shares retained or to
deliver shares for this purpose shall be subject to the following restrictions:
(i) the election must be in writing and be made on or prior to the Tax Date;
(ii) the election must be irrevocable; (iii) the election shall be subject to
the disapproval of the Committee.
 
 
12.  Deferral Election:    Notwithstanding the provisions of Section 11, any
optionee or participant may elect, with the concurrence of the Committee and
consistent with any rules and regulations established by the Committee, to defer
the delivery of the proceeds of the exercise of any stock option not transferred
under the provisions of Section 6(b)(6) or stock appreciation rights.
 
(a)  Election Timing:    The election to defer the delivery of the proceeds from
any eligible award must be made at least six months prior to the date such award
is exercised or at such other time as the Committee may specify. Deferrals will
only be allowed for exercises which occur while the optionee or participant is
an active employee of the Company. Any election to defer the delivery of
proceeds from an eligible award shall be irrevocable as long as the optionee or
participant remains an employee of the Company.
 
(b)  Stock Option Deferral:    The deferral of the proceeds of stock options may
be elected by an optionee subject to the Regulations established by the
Committee. The proceeds from such an exercise shall be credited to the



E-1-14



--------------------------------------------------------------------------------

optionee’s deferred stock option account as the number of deferred share units
equivalent in value to those proceeds. Deferred share units shall be valued at
the Fair Market Value on the date of exercise. Subsequent to exercise, the
deferred share units shall be valued at the Fair Market Value of Common Stock of
the Company. Deferred share units shall accrue dividends at the rate paid upon
the Company’s Common Stock credited in the form of additional deferred share
units. Deferred share units shall be distributed in shares of Company Stock upon
the termination of employment of the participant or at such other date as may be
approved by the Committee over a period of no more than 10 years.
 
(c)  Stock Appreciation Right Deferral:    Upon such exercise, the Company will
credit the optionee’s deferred stock option account with the number of deferred
share units equivalent in value to the difference between the Fair Market Value
of a share of Common Stock on the exercise date and the exercise price of the
Stock Appreciation Right multiplied by the number of shares exercised. Deferred
share units shall be valued at the Fair Market Value on the date of exercise.
Subsequent to exercise, the deferred share units shall be valued at the Fair
Market Value of Common Stock of the Company. Deferred share units shall accrue
dividends at the rate paid upon the Company’s Common Stock credited in the form
of additional deferred share units. Deferred share units shall be distributed in
shares of Common Stock upon the termination of employment of the participant or
at such other date as may be approved by the Committee over a period of no more
than 10 years.
 
(d)  Accelerated Distributions:    The Committee may, at its sole discretion,
allow for the early payment of an optionee’s or participant’s deferred share
units account in the event of an “unforeseeable emergency” or in the event of
the death or disability of the optionee or participant. An “unforeseeable
emergency” is defined as an unanticipated emergency caused by an event beyond
the control of the optionee or participant that would result in severe financial
hardship if the distribution were not permitted. Such distributions shall be
limited to the amount necessary to sufficiently address the financial hardship.
Any distributions under this provision shall be consistent with the Regulations
established under the Code. Additionally, the Committee may use its discretion
to cause deferred share unit accounts to be distributed when continuing the
Program is no longer in the best interest of the Company.
 
(e)  Assignability:    No rights to deferred share unit accounts may be assigned
or subject to any encumbrance, pledge or charge of any nature except that an
optionee or participant may designate a beneficiary pursuant to any rules
established by the Committee.
 
 
13.  Amendment of the Plan:    The Board of Directors may amend or suspend the
Plan at any time and from time to time. No such amendment of the Plan may,
however, increase the maximum number of shares to be offered under options or
awards, or change the manner of determining the option price, or change the
designation of employees or class of employees eligible to receive options or
awards, or permit the transfer or issue of stock before payment therefor in
full, or, without the written consent of the optionee or participant, alter or
impair any option or award previously granted under the Plan or Prior Plan.
Notwithstanding the foregoing, if an option has been transferred in accordance
with Section 6(b)(6), written consent of the transferee (and not the optionee)
shall be necessary to alter or impair any option or award previously granted
under the Plan.
 
 
14. Miscellaneous:
 
(a)  By accepting any benefits under the Plan, each optionee or participant and
each person claiming under or through such optionee or participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken or made to be taken or made under the Plan by the
Company, the Board, the Committee or any other Committee appointed by the Board.
 
(b)  No participant or any person claiming under or through him shall have any
right or interest, whether vested or otherwise, in the Plan or in any option, or
stock appreciation right or award thereunder, contingent or otherwise, unless
and until all of the terms, conditions and provisions of the Plan and the
Agreement that affect such participant or such other person shall have been
complied with.



E-1-15



--------------------------------------------------------------------------------

 
(c)  Nothing contained in the Plan or in any Agreement shall require the Company
to segregate or earmark any cash or other property.
 
(d)  Neither the adoption of the Plan nor its operation shall in any way affect
the rights and powers of the Company or any of its Subsidiaries or Affiliates to
dismiss and/or discharge any employee at any time.
 
(e)  Notwithstanding anything to the contrary in the Plan, neither the Board nor
the Committee shall have any authority to take any action under the Plan where
such action would affect the Company’s ability to account for any business
combination as a “pooling of interests.”
 
 
15.  Term of the Plan:    The Plan, if approved by stockholders, will be
effective May 6, 1997. The Plan shall expire on May 31, 2002 unless suspended or
discontinued by action of the Board of Directors. The expiration of the Plan,
however, shall not affect the rights of Optionees under options theretofore
granted to them or the rights of participants under awards theretofore granted
to them, and all unexpired options and awards shall continue in force and
operation after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.
 
 
16.  Employees Based Outside of the United States:    Notwithstanding any
provision of the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company, its Affiliates and its Subsidiaries
operate or have Employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which Employees employed outside the United
States are eligible to participate in the Plan, (ii) modify the terms and
conditions of options granted to Employees who are employed outside the United
States, (iii) establish subplans, modified option exercise procedures and other
terms and procedures to the extent such actions may be necessary or advisable,
and (iv) grant to Employees employed in countries wherein the granting of stock
options is impossible or impracticable, as determined by the Committee, stock
appreciation rights with terms and conditions that, to the fullest extent
possible, are substantially identical to the stock options granted hereunder.



E-1-16